Citation Nr: 0201957	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  98-19 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic left leg disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic left arm disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In May 2000 decision, the Board found that the 
veteran had not submitted new and material evidence to reopen 
his claims of entitlement to service connection for 
disabilities of the back, the left leg, the left arm and left 
shoulder.  The veteran appealed the denial of this claim to 
the United States Court of Appeal for Veterans Claims 
(Court).  In a March 2001 order, the Court granted the 
appellee's unopposed motion for remand, vacated the Board's 
decision, and remanded the case for additional proceedings 
consistent with the motion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The RO denied service connection for back, left leg, left 
arm and left shoulder disabilities in an August 1994 rating 
decision.  The RO notified the veteran of the decision that 
same month, but he did not appeal within one year of the 
decision.

3.  The evidence received since the August 1994 rating 
decision that denied service connection for back, left leg, 
left arm and left shoulder disabilities consists of evidence 
that is either cumulative or redundant or does not bear 
directly or substantially upon the specific matters under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claims on appeal.


CONCLUSION OF LAW

The August 1994 rating decision that denied service 
connection for back, left leg, left arm and left shoulder 
disabilities is final; new and material evidence has not been 
submitted to reopen the claims of entitlement to service 
connection for back, left leg, left arm and left shoulder 
disabilities.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Subsequent to the Board's May 2000 decision, the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance of Act of 2000 (VCAA).  The VCAA removed 
the requirement for a claimant to submit a well- grounded 
claim and also passed into law the VA's duty to assist 
claimants in the development of their claims.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of the veteran's claims, he has been sent 
correspondence and information concerning evidence needed to 
support his claims.  In particular, the veteran was notified 
of what evidence constituted new and material evidence in the 
copy of the February 1998 rating decision sent to him and in 
the Statement of the Case issued in October 1998, and the 
Supplemental Statement of the Case issued in April 1999.  
During his November 1998 personal hearing, the veteran 
testified that he was treated for his claimed disabilities at 
the VA Medical Center in Nashville, Tennessee, in the early 
1980's.  His testimony was supported by statements submitted 
on his behalf.  However, the record contains an April 1993 
notation that no records were found indicating treatment at 
the VA Nashville facility.  Moreover, an April 2000 VA report 
of contact indicates that searches conducted with both the 
veteran's name and social security number, revealed no record 
verifying that he was treated at the Nashville VA Medical 
Center.  In October 2001, the veteran submitted an April 2001 
private diagnostic record.  He waived consideration of that 
evidence by the RO.  He has otherwise indicated that he 
receives all his treatment for the claimed disabilities at 
the VA Medical Center in Louisville, Kentucky.  The Board 
finds that the veteran has been fully informed of what 
additional evidence and information is required with regard 
to his claims.  Since the veteran has not indicated that 
there is any further relevant evidence available, there is no 
reasonable possibility that any further assistance would aid 
him in substantiating his claims.  (See Dela Cruz v. 
Principi, No. 99-158 (U.S. Vet. App. Aug. 21, 2001)).

Factual Background

In September 1984, the veteran originally filed a claim for 
service connection for a back condition.  That same month, 
the RO returned his claim, requesting that he complete the 
form within 60 days.  The veteran did not resubmit his claim.  
In July 1992, he filed a claim for service connection for 
back, left leg, left shoulder and left arm disabilities.  He 
indicated that these disabilities were the result of an 
inservice injury.  The RO denied the veteran's claim in June 
1993 on the basis that any back, left leg, left shoulder or 
left arm disabilities the veteran had during service had 
resolved prior to separation and were therefore, acute and 
transitory, and that there was no medical evidence to show 
that he had current chronic conditions that had their onset 
during service.  The veteran was notified of the RO's 
decision that same month, and he was advised of his appellate 
rights.  He failed to appeal the RO's determination within 
one year.  In July 1994, veteran attempted to reopen his 
claim, and the RO denied the claim on the basis that no new 
and material evidence had been submitted.  There was no 
timely appeal of that claim.

The evidence before the RO at the time of the August 1994 
decision included service medical records, VA medical 
records, a November 1992 VA compensation examination report 
and excerpts from "Daily Staff Journal or Duty Officer's 
Log."  The service medical records included no pertinent 
complaints, findings, treatment or diagnoses.  The July 1967 
pre-induction examination report included the veteran's 
history of an October 1966 accident, which injured his upper 
and lower back, as well as his neck.  The May 1970 separation 
examination report included a clinical evaluation of his 
musculoskeletal system that was normal.

VA treatment records, dating from April 1982 to April 1993 
indicate that the veteran complained of chronic low back pain 
as early as July 1992.  An August 1992 treatment record noted 
that his low back pain was of two years' duration.  He was 
also treated for left wrist complaints as early as April 1992 
and diagnosed with left wrist ganglion cyst and cubital 
tunnel syndrome.  

During a November 1992 VA general medical examination, the 
veteran related a history of a back injury in 1969 when the 
truck in which he was a passenger, hit a land mine.  He also 
gave a history of an injury to his left calf in 1978.  He 
complained of constant back pain sometimes radiating into his 
left leg.  He also complained of left shoulder and arm 
disabilities since 1992.  Diagnoses included:  degenerative 
disc disease (DDD) with lumbar radiculopathy; chronic left 
shoulder strain; cubital tunnel syndrome; ganglion left 
wrist; and status post traumatic laceration at the 
gastrocnemic muscle with cutaneous nerve damage.

Daily Staff Journal or Duty Officer's Log, dated on April 11, 
1969 documented that a 5-ton truck detonated a mine on April 
11, 1969.  There were no casualties.

An August 1994 rating action denied service connection for 
the disabilities at issue.

In September 1997, the veteran submitted statements from his 
brother and fellow servicemen regarding his inservice 
accident in an attempt to reopen his claims for service 
connection for chronic back, left leg, left shoulder and left 
arm disabilities.  He also submitted statements from a former 
employer who observed that the veteran often had to leave 
work in the mid-1980's because of back pain and went to the 
VA hospital in Nashville, and from his father who personally 
escorted his son to the Nashville VA hospital in 1984 and 
1985.  The veteran also submitted a July 1993 VA treatment 
record indicating a diagnosis of lumbar spine degenerative 
disease.  In a February 1998 rating decision, the RO found 
that the veteran had failed to submit new and material 
evidence to reopen his claims, and this appeal followed.

Other evidence submitted after the August 1994 rating 
decision, includes the veteran's testimony given at a 
November 1998 personal hearing, his sketch of the 1969 
accident scene and an April 2001 private magnetic resonance 
imaging (MRI) scan of his lumbar spine.  His sketch and the 
private treatment record were submitted subsequent to the 
most recent Supplemental Statement of the Case and he waived 
the RO's initial consideration of this material in a signed 
written statement.

During his November 1998 personal hearing, the veteran 
testified that he had no residuals from an accident prior to 
service and that he had no intercurrent injuries following 
his 1969 inservice injury.  He testified that he initially 
sought treatment for his disabilities at the Nashville VA 
Medical Center in 1983.  

Analysis

Since the veteran did not appeal the August 1994 rating 
decision, that decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103.  This claim 
may not be reopened and allowed unless new and material 
evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").  

The Board finds that the VA and private treatment records, as 
well as the personal statements, submitted after the August 
1994 rating decision are not so significant that they must be 
considered in order to fairly decide the merits of the 
claims.  The additional records are cumulative of the 
evidence noted at the time of the November 1992 VA 
compensation examination that showed the veteran's history of 
an inservice vehicular accident and indicated current low 
back, left leg, left shoulder and left arm diagnoses.  This 
evidence was considered at the time of the August 1994 rating 
decision, as was the service record documenting an April 1969 
vehicular accident.  However, the newly submitted evidence 
which essentially consists of several lay statements 
evidencing present recollection of long-past events, are not 
material, as they only repeat the statements of the veteran 
and are not relevant as to whether the claimed accident 
caused the disabilities at issue.  (see Cornele v. Brown, 6 
Vet.App. 59 (1998), review dismissed 48 F.3d 1234).  The 
objective service medical records show no evidence that he 
had any low back, left leg, left shoulder or left arm 
complaints or disabilities afterwards, or at any time during 
his service.  The veteran' s own statements regarding the 
etiology of his current back, left leg, left shoulder and 
left arm disabilities are not probative as he is not shown to 
have the medical expertise sufficient to render an opinion as 
to what is essentially a question of medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
indicates that he received treatment at the Nashville VA 
Medical Center; however, as noted previously, past and 
present efforts to obtain any such records have been futile.  
As the evidence received since the August 1994 rating 
decision is not new and material, the claims for service 
connection for low back, left leg, left shoulder and left arm 
disabilities are not reopened.


ORDER

New and material evidence sufficient to reopen the claims of 
service connection for chronic back, left leg, left shoulder 
and left arm disabilities, not having been submitted, the 
claims are not reopened.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

